NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ALFONSO K. WILLIAMS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2927
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.

Alfonso K. Williams, pro se.


PER CURIAM.

             Affirmed. See Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006);

Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Williams v. State, 836 So. 2d
1082 (Fla. 2d DCA 2003); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA 2014).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.